DETAILED ACTION
Claims 1-15 are pending in the present application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 23 April 2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner. The examiner notes however that document citation no. 1 was crossed through because the text on page 53 was not viewable. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1, 2, 6, 7, 11 and 12 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Xu et al. RC-NET: A General Framework for Incorporating Knowledge into Word Representations in view of Yuan et al. A Knowledge Resources based Neural Network for Learning Word and Relation Representations.

Regarding claim 1, Xu et al. teaches the following:
A non-transitory computer-recording medium having stored therein an analysis program for causing a computer to execute processing comprising: measuring a diversity degree of each word included in a document which is used for learning; classifying the each word into a first word group of which the diversity degree is higher than a specified value and a second word group of which the diversity degree is lower than the specified value; learning a first distributed representation of a word included in the first word group by using a first learning algorithm to learn a distributed representation; in a case where a word which is used by a second learning algorithm to learn the distributed representation is included in the first word group, setting a third distributed representation of the included word to the second learning algorithm; and learning a second distributed representation of a word included in the second word group by using the second learning algorithm [note:  Abstract, “skip-gram model, have attempted to learn word representations that can capture both syntactic and semantic information among text corpus.”, we introduce a novel framework called RC-NET to levarge both relational and categorical knowledge to produce representations of higher quality, we build relational knowledge and categorical knowledge; Introduction section 1, “learn distributed representations of words”; the examiner notes Figure 1 corresponds to Figure 7 of the present invention; section 3.1 Skip-gram; section 3.3 Categorical Knowledge Powered Model, encodes properties of words to build groups, large & small groupings; section 4.1.2 means for setting parameters and comparison methods may be established; section 4.3.3 compares  C-NET, Skip-gram ]. 
Although Xu et al. appears to teach the invention as cited, they do not explicitly teach learning a distributed representation of a word by using a second or different learning algorithm. However, Yuan et al. appears to teach this feature [note: Abstract, “word similarity and link prediction”; page 1735 section D. Link Prediction]. It would have been obvious to one of ordinary skill at the time of the effective filing date to have combined the cited references since they are both directed toward learning words and representations. Yuan et al., further details how information is linked.

Claim 2: The non-transitory computer-readable recording medium according to claim 1, wherein the first distributed representation is corrected by using the second learning algorithm [ note: Yuan et al. page 1735, link prediction allows for correction of entities ].

The limitations of claims 6-7 and 11-12 parallel claims 1-2 above, therefore they are rejected under the same rationale.

Allowable Subject Matter
Claims 3-5, 8-10 and 13-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Note form PTO-892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRETA ROBINSON whose telephone number is (571)272-4118.  The examiner can normally be reached on Mon.-Fri. 9:30AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on 571-272-4046.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GRETA L ROBINSON/Primary Examiner, Art Unit 2169